Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to amendment filed on 3/15/2022. Claims 481-530 are pending.
Response to Arguments
Examiner’s Remarks – Specification Objection (Title) 
	The examiner maintains the objection, noting that applicant has neither amended the title or has the applicant provided a persuasive remark for maintaining the current title. 
Examiner’s Remarks – 35 USC § 103
1.) Applicant argues. 
“Claim 481 recites multiple elements, such as 'adapter device', 'First device', 'analyzer device', 'first network', and  'second network'. The Action is conclusory and merely provides passages of prior-art, but fails to clearly equates, as required by the rules, which prior art elements are equated to the recited ones. Further, the reliance on the Mathews reference is based only on the passages in Col. 3, lines 5-15, Col. 6, lines 6-67 and Col. 7, lines 1-10. 
It is the policy of the USPTO: for the examiner to compare the rejected claims feature-by feature or limitation- by-limitation with each of the references relied upon in the rejection. This comparison should map the language of the claims to the specific page number, column number, line number, drawing number, drawing reference number, and/or quotation from each reference relied upon. [Note MPEP § 706.02(j) and MPEP § 1208 for the correct methodologies. Ex-parte Forest, 2002 WL 33951036, at *2]. Not only that the Action does not include such  mapping,  there   is  no  clear  feature-by   feature  or limitation-by-limitation as required, and the Action does not provide a clear indication of where in the prior art references the claimed features are disclosed (e.g., by identifying any particular elements by reference number). “.

The examiner notes that applicant’s independent claim 481 recites broad feature(s) that where part of conventional network device communication at the time applicant’s effective filing date. 

Specifically, the examiner notes that applicant’s claim 481 limitation(s) of:
“receiving, by the adapter device, a message from the second network addressed to a first device in the first network”, is truly a feature(s) that was previously known in conventional device network communication at the time applicant’s effective filing date. The examiner respectfully draws attention to Mathews’ figure 5 reproduced below for convenience. The examiner notes that figure element 510 of figure 5 discloses network devices receiving and transmitting packets (i.e., message). 


    PNG
    media_image1.png
    636
    1032
    media_image1.png
    Greyscale


Next, the examiner notes that applicant’s claim 481 limitation(s) of:
“sending, by the adapter device, the message, or a part thereof, to the analyzer device via a tunnel over the first network”, is again a feature(s) that where part of conventional device network communication at the time of applicant’s effective filing date. The examiner submits that Mathews teaches in col. 2 lines 64-67 & col. 3 lines 1-5 the following: “The network communication sent to the destination function can also pass the network packet, parameters, and a socket for tunneling traffic back to the proxy function. The destination function may then send subsequent return traffic to the proxy function using the socket.”. The examiner notes that col. 1, lines 60-67 of Mathews teaches the following: “The present technology may provide one or more asynchronous functions in a service provider environment that may be used as a proxy networking layer to tunnel network traffic that is encapsulated and/or intercepted at a client device. Network communications or network traffic that may normally be directed through a computer network can be directed to a proxy function for proxying traffic”.

Next, the examiner notes that applicant’s claim 481 limitation(s) of:
“receiving, by the analyzer device, the message, or the part thereof”, is again a feature(s) that was/were part of conventional device network communication at the time of applicant’s effective filing date. As such the examiner draw attention to Mathews’ col. 3 lines 1-15 where the following is disclosed: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device. This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers. In one aspect, the proxy function may copy all received network packets into storage (e.g., for logging purposes).”.

Next, the examiner notes that applicant’s claim 481 limitation(s) of:
“determining, by the analyzer device, if the message, or the part thereof, satisfies a criterion”, is again a feature(s) that was part of conventional device network communication at the time of applicant’s effective filing date. The examiner notes that Mathews teaches in col. 6, lines 65-67 and col. 7, lines 1-5 “An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”. 

    PNG
    media_image2.png
    645
    686
    media_image2.png
    Greyscale

Next, the examiner notes that applicant’s claim 481 limitation(s) of:
“sending, in response to the determining that the message or the part thereof is not satisfying the criterion”, is again a feature(s) that was/were part of conventional device network communication at the time of applicant’s effective filing date. As such the examiner notes that secondary reference, Golan, teaches in par. 0053 the following: “When the reputation of an IP address is inconclusive, the silverlist filter issues a temporary failure and waits for the message to be retried.”. Alternatively and additionally, the examiner notes that Mathews teaches in col. 6 line 60-67 & col. 7 lines 1-5 the following: “In one aspect, the proxy function 104 may be employed for security purposes. More specifically, logic on the proxy function 104 may be employed to filter certain network packets or data, including filtering network packets such that the network packet will not reach the destination function 108 if the network packet is filtered or blocked by the proxy function 104. For example, predetermined sources or destinations associated with the network packets or network messages may be blocked. An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”.

Next, the examiner notes that applicant’s claim 481 limitation(s) of:
“the message or the part thereof by the analyzer device to the first device over the first network”, is again a feature(s) that was/were part of conventional device network communication at the time of applicant’s effective filing date. As such the examiner notes that Mathews teaches in col. 6, lines 65-67 and col. 7, lines 1-5 “An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”. 

    PNG
    media_image2.png
    645
    686
    media_image2.png
    Greyscale


Next, the examiner notes that applicant’s claim 481 limitation(s) of:
“acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion”, is again a feature(s) that was/were part of conventional device network communication at the time of applicant’s effective filing date. As such the examiner notes the that Golan teaches in par. 0052 the following: “When an IP address has a good reputation, the message is automatically allowed. A bad reputation leads to the automatic rejection of the message. When an IP address has an inconclusive reputation, then the system issues a temporary failure”. Alternatively and additionally, the examiner notes that Mathews teaches in col. 6, lines 65-67 and col. 7, lines 1-5 “An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”.

The examiner respectfully notes that applicant’s feature(s) recited in applicant’s independent claim 481 are merely conventional device communication element(s) already implemented at the time of applicant’s effective filing date. The examiner further notes that the teachings of Mathews’s and Golan illustrates applicant’s conventional feature(s) as outlined in the Non-Final rejection issued on 1/19/2022, and as outlined in the examiner’s rebuttal noted above. As such applicant’s remarks are non-persuasive. 

2.) Applicant argues with regards to claim 484 the following:
“Claim 484 recites that “.. the adapter device and the first device are the same device.”. The Action seems to be based on Figure 2B and merely states that “i.e., .. Mathew illustrates in figure 2B adapter and first device as the same device”. However, Figure 2B shows that the client 224 (equated to the recited first device) is separated and distinct from, the ‘Service Provider Environment 208’ that is equated to the recited adapter device.”.

The examiner notes that applicant’s claim 484 broadly recites the following: “claim 484. (Original) The method according to claim 481, wherein the adapter device and the first device are the same device.”.

The examiner notes that the applicant defines adapter in their specification as follows: 
“In such a case, the PHY1 51a of the adapter device 70 is a connector suitable for connecting to the medium, and the adapter 70 further comprises a wired transceiver connected to the connector for transmitting to, and receiving from, the medium of the protected network 41. In one example, the external network I 42 consists of, comprises, or is based on, a wired (wireline) network, using a conductive medium that may be  identical to, similar to, or different from, the medium of the protected network 41. In such a case, the PHY2 51b of the adapter device 70 is a connector suitable for connecting to the medium of the external network I 42, and the adapter 70 further comprises a wired transceiver connected to the connector of PHY2 51b for transmitting to, and receiving from, the medium of the external”.

Again, the examiner contends that the above limitation(s) are simply feature(s) that that where known in conventional device network communication at the time of applicant’s effective filing date. As such the examiner contends that Mathews teaches in col. 3 lines 20-30 the following: “packets from existing networking inputs or interfaces (e.g., off a wire, from a socket, directly from a NIC (networking interface controller), etc.)”.

3.) Applicant argues with regards to claim 484 the following:
“Claim 488 recites that "... the message comprises one or more multicast or broadcast frames or packets.". The Action is based on the mere mentioning of 'network packets' - "i.e., ..teaches in col. 6 lines 60-67 the following: "network packets ". It is respectfully submitted that mere mentioning of 'network packets' does not teach any "multicast or broadcast frames or packets" as recited in the claim.”. 

The examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes that “packets” is an alternative option and therefore the examiner submits Mathews teaches packets. See figure 2a.

4.) Applicant argues with regards to claim 490. 
“Claim  490 recites that "... the first and second networks use, or are based on, the same protocol.". The Action is based on "i.e. ...teaches in col. 6 lines 40-50 the following: 
"sending network packets using TCP/IP    (transmission control - 16 
protocol/internet protocol) or other packet protocols) from the client 110". It is noted that at most, this passage refers to network 112/116, which is equated to the recited        'second network', but is silent regarding the recited 'first network' in general, and regarding both network using the same protocol in particular, as recited in the claim.”.
 
The examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes that “based on” is an alternative option and therefore notes that the sending/receiving in the networks of Mathews is/are based on TCP/IP (i.e., … sending network packets using TCP/IP (transmission control protocol/internet protocol) or other packet protocols) from the client 110. Mathews col. 6, lines 40-50).

5.) Applicant argues with regards to claim 492. 
“Claim 492 recites that "... the first network topology is based on, or uses, a point-to-point, bus, star, ring or circular, mesh, tree, hybrid, or daisy chain topology.". The Action seems to be based on Figure 4 and merely states: "i.e. ....figure 4 of Mathew illustrates network topology". It is noted that Figure 4 merely shows a cloud designated as 'Network 410', and does not disclose any topology in general, and any of the recited topologies in particular.”.

Again, the examiner contends that the above limitation(s) are simply feature(s) that that where known in conventional device network communication at the time of applicant’s effective filing date. Also, applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes that figure 4 is representative of a Mesh and Hybrid network topology. See figure 4 reproduced below. 

    PNG
    media_image3.png
    811
    1091
    media_image3.png
    Greyscale


6.) Applicant argues with regards to claim 493. 
“Claim 493 recites that "... the second network topology is identical to the first network topology.". The Action seems to be based on Figure 4 and merely states: "i.e. ....figure 4 of Mathew illustrates network topology". It is noted that Figure 4 merely shows a cloud designated as 'Network 410', and does not disclose any topology. Furthermore, Figure 4 at most only describes the recited 'first network', but fails to disclose any topology of any first or second network in general, and in particular any comparison to the first network topology as recited in the claim.”.
 
 Again, the examiner contends that the above limitation(s) are simply feature(s) that that where known in conventional device network communication at the time of applicant’s effective filing date. Also, applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes that figure 4 of Mathews is representative of a plurality of Mesh and Hybrid network topologies together commonly utilized in network topologies. 

7.) Applicant argues with regards to claim 494. 
“Claim 494 recites that "... the second network topology is different from the first network topology.". The Action seems to be based on Figure 4 and merely states: "i.e. ....figure 4 of Mathew illustrates network topology". It is noted that Figure 4 merely shows a cloud designated as 'Network 410', and does not disclose any topology. Furthermore, Figure 4 at most only describes the recited     'first network', but   fails to disclose any topology of any     first or second network     in general, and in particular any comparison to the first network topology as recited in the claim. “.

Again, the examiner contends that the above limitation(s) are simply feature(s) that that where known in conventional device network communication at the time of applicant’s effective filing date. Also, applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes that figure 4 of Mathews is representative of a plurality of Mesh and Hybrid network topologies together that commonly utilized in network topologies. 

8.) Applicant argues with regards to claim 495. 
“Claim 495 recites that "... the criterion comprises detecting a malware or a malware activity, wherein the malware consists of, includes, or is based on, a computer virus, spyware, DoS (Denial of Service), rootkit, ransomware, adware, backdoor, Trojan horse, or a destructive malware.". The Action is based on the passage in Col. 3 lines 10-15 that discloses "This configuration may   also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers". While   this  passage  may  mention   checking  for malware, it does not teach any using of a criterion for such detection as recited in the claim. Further, this passage generally refers to a specific configuration, while the Action itself admits in the rejection of claim 481 that the Mathews reference does not teach the configuration recited in the claims.”. 

The examiner respectfully disagrees. 

The examiner notes that Mathew teaches in col. 6 lines 55-67 & col. 7 lines 1-5 the following: “An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination.”.

9.) Applicant argues with regards to claim 496. 
“Claim 496 recites that the method is "... for use with an enclosed environment, wherein the first network is within the enclosed environment, and wherein the second network is at least in part external to the enclosed environment.". The Action is based on Figure 1 and merely states "See figure 1 of Mathew". It is noted that Figure 1 only shows a SINGLE network, and is schematic drawing only that does not show any physical environment in general, and  the  recited  configuration in particular.”.

Again, the examiner contends that the above limitation(s) are simply feature(s) that that was/were previously known in conventional device network communication at the time of applicant’s effective filing date. Figure 1 reproduced for convenience. 

    PNG
    media_image4.png
    829
    1104
    media_image4.png
    Greyscale

The examiner contends that figure 1 illustrates multiple networks. 

9.) Applicant argues with regards to claim 498. 
“Claim 498 recites, inter alia, that the SAME analyzer device serves a third network, an additional adapter device, an additional message, and a second device. The Action amounts to nothing more than repeating the rejection of claim 1, which does NOT disclose any of the above.”. 

The examiner notes that applicant’s claim 498 recite feature(s) that was/were of conventional device network communication prior to applicant’s effective filing date. As such Mathews teaches these conventional feature(s) as illustrated in figures 1 and 4 and are applicable for multiple device in multiple network as detailed by the rejection. 

10.) Applicant argues with regards to claim 508. 
“Claim 508 recites, inter alia, that "... the tunnel is implemented by the at least part of the forwarding rules in at least part of the multiple nodes.". The Action is based on the passage in Col. 5, lines 25-35, which describes handling of a packet within the Compute  Service   120,  and  not  between "multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices" as recited in the claim.  Claim 508 further recites, inter alia, that "... each one of the multiple nodes stores a collection of forwarding rules  associated  an  output port   for  forwarding  for  each - 19 Received messages or for each received port.". The Action merely mentions Figure 1 of the Golan reference, which may indeed  show  multiple  connected  nodes. However, the     Golan reference in general, and the cited Figure 1 in particular, do not disclose any "collection of forwarding rules" in general, and further do not disclose any port related rules, as in particular fail to disclose the recited "rules associated an output port for forwarding for each received messages or for each received port.". Improper rationale: The rationale for combining with the Golan reference is nothing more than the copied rationale stated in the rejection of claim 481. First, the combination in claim 481 is based on supplementing the missing limitations of   "sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network; and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion", which are different and distinct from the limitations in this claim 508, rendering the rationale moot. Further, even if, arguendo, this rationale somehow  provides  motivation   for  these  limitations,   these benefits are ALREADY provided in the modification according to claim 481, rendering the rationale here as redundant and not required, and thus moot as motivation to combine.”.

The examiner notes that applicant’s claim 508 simply reads:
“508. (Original) The method according to claim 481, wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device, and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port, and wherein the tunnel is implemented by the at least part of the forwarding rules in at least part of the multiple nodes.”.

The examiner notes that applicant’s usage of the alternative language of, “at least one of…or”, places the above claim in alternative form. The examiner contends that Golan teaches in par. 0049 the following: “the mail processing system is a separate appliance isolated from a mail server that filters messages destined for a mail server using at least silverlist filtering and, in many embodiments, using one or more additional filtering techniques.”. Next Golan teaches in par. 0050 the following: “The mail processing system 10 includes a number of mail servers 12 that are connected to a network 14 via firewalls 16. In several embodiments, messages to and from a mail server must pass through a mail processing unit 18 that can include a reputation database 20. The mail processing unit 18 is typically a separate appliance that is isolated from the mail server 12.”. Golan here tells us that the message before arriving at its destination will be forwarded to mail processing unit with filter rules, a reputation server, a mail server among other. The examiner contends that each entity that receives the message prior to its destination will have it specific mail related rules. 

Alternatively and additionally, Mathews teaches in col. 6 lines 45-55 the following: “where the proxy function 104 may then forward network packets to the proper destination for processing, such as the destination function 108. In one aspect, network traffic received at the proxy function 104 may undergo secure network address translation (SNAT) so that the proxy function 104 may map a network packet in the network communication before forwarding the network packet to the destination function 108.”. Further teaches in col. 8 lines 55-65 the following: “The proxy function 220 may receive the network packet and any other parameters and may access NAT entries in the data store 204 and may then forward the return values or return networking packets to the client 224 using the NAT information.”.

The examiner notes that Mathews teaches forwarding data (i.e., message/packets). The examiner notes that Golan teaches forwarding data (i.e., message). The examiner contends that with both, Mathew and Golan, teaches forwarding data capability and therefore combining the references is proper. 

11.) Applicant argues with regards to claim 509. 
“Claim   509  recites  that   the  method  "... further comprising implementing the tunnel by setting forwarding rules in one or more of the nodes, or wherein the sending of the - 20 
message or path thereof by the analyzer device to the first device is implemented by setting forwarding rules in one or more of the nodes.". The Action is based on the passage in Col. 6, lines 15-20 of the Mathews reference that teaches: "The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device.".  First, claim 509 depends from claim 508, in which the Action admits that the multiple nodes are NOT taught by the Mathews  reference, hence   relying  on  a passage   from  this reference is improper. Second, the cited passage at most refers to communication with the 'proxy function' of the 'Compute Service 120', and is NOT relevant to the recited multiple nodes that are different and distinct from the adapter device that is equated to this 'Compute Service 120'”. 
 
The examiner notes that applicant’s usage of the alternative language of, “one or more…or”, places the above claim in alternative form.

The examiner contends that Golan teaches in par. 0049 the following: “the mail processing system is a separate appliance isolated from a mail server that filters messages destined for a mail server using at least silverlist filtering and, in many embodiments, using one or more additional filtering techniques.”. Golan teaches in par. 0050 the following: “The mail processing system 10 includes a number of mail servers 12 that are connected to a network 14 via firewalls 16. In several embodiments, messages to and from a mail server must pass through a mail processing unit 18 that can include a reputation database 20. The mail processing unit 18 is typically a separate appliance that is isolated from the mail server 12.”. Golan here tells us that the message before arriving at its destination, will be forwarded to mail processing unit with filter rules, a reputation server, a mail server among other. The examiner contends that each entity that receives the message prior to its destination will have its specific mail related rules.

Again, alternatively and additionally, Mathews teaches in col. 6 lines 45-55 the following: “where the proxy function 104 may then forward network packets to the proper destination for processing, such as the destination function 108. In one aspect, network traffic received at the proxy function 104 may undergo secure network address translation (SNAT) so that the proxy function 104 may map a network packet in the network communication before forwarding the network packet to the destination function 108.”. Further teaches in col. 8 lines 55-65 the following: “The proxy function 220 may receive the network packet and any other parameters and may access NAT entries in the data store 204 and may then forward the return values or return networking packets to the client 224 using the NAT information.”.

Again, the examiner notes that Mathews teaches forwarding data (i.e., message/packets). The examiner notes that Golan teaches forwarding data (i.e., message). The examiner contends that with both, Mathew and Golan teaches forwarding data capability and therefore combining the references is proper. 

12.) Applicant argues with regards to claim 510. 
“Claim 510   recites  that  the  method   "... further comprising receiving, by at least one of the multiple nodes, the forwarding rules.". The Action merely states: "i.e. ... teaches in col. 7 lines 15-20 the following: "dynamic rules stored by the proxy management service 118". First, claim 510 depends from claim 508, in which the Action admits that the multiple nodes are NOT taught by the Mathews reference, hence relying on a passage from this reference is improper. Second, the cited passage at best discloses storing rules in the adapter device (proxy management service 118 of the 'Compute Service 120'), and NOT in any other node as recited. Further, the cited passage is silent regarding any communication of the rules in general, and receiving by any node in particular. “.
  
The examiner notes that applicant’s claim 510 simply reads: 
“510. (Currently amended) The method according to claim 508, further comprising receiving, by at least one of the multiple nodes, the forwarding rules.”. 

Again, the examiner contends that the above limitation(s) are simply feature(s) that where known as part of conventional device network communication prior to the time of applicant’s effective filing date. The examiner further notes that applicant’s usage of the alternative language, “at least one of”, places the above claim in alternative form.

Again, the examiner contends that Golan teaches in par. 0049 the following: “the mail processing system is a separate appliance isolated from a mail server that filters messages destined for a mail server using at least silverlist filtering and, in many embodiments, using one or more additional filtering techniques.”. Next, Golan teaches in par. 0050 the following: “The mail processing system 10 includes a number of mail servers 12 that are connected to a network 14 via firewalls 16. In several embodiments, messages to and from a mail server must pass through a mail processing unit 18 that can include a reputation database 20. The mail processing unit 18 is typically a separate appliance that is isolated from the mail server 12.”. Golan here tells us that the message before arriving at its destination will be forwarded to mail processing unit with filter rules, a reputation server, a mail server among other. The examiner contends that each entity that receives the message prior to its destination will have it specific mail related rules.

Moreover, additionally, Mathews teaches in col. 6 lines 45-55 the following: “where the proxy function 104 may then forward network packets to the proper destination for processing, such as the destination function 108. In one aspect, network traffic received at the proxy function 104 may undergo secure network address translation (SNAT) so that the proxy function 104 may map a network packet in the network communication before forwarding the network packet to the destination function 108.”. Further teaches in col. 8 lines 55-65 the following: “The proxy function 220 may receive the network packet and any other parameters and may access NAT entries in the data store 204 and may then forward the return values or return networking packets to the client 224 using the NAT information.”.

13.) Applicant argues with regards to claim 511. 
“Claim 511 recites that "... the forwarding rules are received from the analyzer device.". The Action states that "i.e. ...teaches in col. 12 lines 20-30 the following: "... the parameters sent to the destination function may be a second set of parameters that are different from the parameters received by the proxy function.". First, claim 511 depends from claim 508, in which the Action admits that the multiple nodes are NOT taught by the Mathews reference, hence relying on a passage from this reference is improper. Second, the cited passage at best discloses 'parameters', but is silent regarding any rules in  general,   and  any   'forwarding  rules'  as  recited   in particular.  Rejections under 35 USC §103, Sections 23-36, pages 14-23 
Claims 482, 483, 491, 499-507 and 514 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US Patent No. 10,547,590 - hereinafter "Mathews") in view of Bhandaru  et al.   (US Patent Publication No. 2005/022311 - hereinafter "Bhandaru"). “.

The examiner notes that the applicant’s claim 511 simply reads:	
“511. (Original) The method according to claim 510, wherein the forwarding rules are received from the analyzer device.”.

Again, the examiner contends that the above limitation(s) are simply feature(s) that where known as part of conventional device network communication prior to the time of applicant’s effective filing date. 

Again, the examiner contends that Golan teaches in par. 0049 the following: “the mail processing system is a separate appliance isolated from a mail server that filters messages destined for a mail server using at least silverlist filtering and, in many embodiments, using one or more additional filtering techniques.”. Golan teaches in par. 0050 the following: “The mail processing system 10 includes a number of mail servers 12 that are connected to a network 14 via firewalls 16. In several embodiments, messages to and from a mail server must pass through a mail processing unit 18 that can include a reputation database 20. The mail processing unit 18 is typically a separate appliance that is isolated from the mail server 12.”. Golan here tells us that the message before arriving at its destination will be forwarded to mail processing unit with filter rules, a reputation server, a mail server among other. The examiner contends that each entity that receives the message prior to its destination will have it specific mail related rules.

Alternatively and additionally, Mathews teaches in col. 6 lines 45-55 the following: “where the proxy function 104 may then forward network packets to the proper destination for processing, such as the destination function 108. In one aspect, network traffic received at the proxy function 104 may undergo secure network address translation (SNAT) so that the proxy function 104 may map a network packet in the network communication before forwarding the network packet to the destination function 108.”. Further teaches in col. 8 lines 55-65 the following: “The proxy function 220 may receive the network packet and any other parameters and may access NAT entries in the data store 204 and may then forward the return values or return networking packets to the client 224 using the NAT information.”.

14.) Applicant argues with regards to claim 482. 
“Claim 482 recites that "... the message is a multicast message associated with a plurality of devices connected over the first network, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network.". The Action is based on Bhandaru teaching in par. 187 of: "multicast traffic destined for a group".”. Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim recites multicast messaging, as even admitted in the Action that is based on Bhandaru teaching in par. 187 of: "multicast traffic destined for a group" (Emphasis added) . Hence, "the feature of standard based tunnel communication" is technically and logically divorced from the recited feature, rendering the combination moot. 
Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving multicast traffic. “.

Bhandaru teaches network communication. Furthermore, Bhandaru teaches multicasting in par. 0057 and figure 17a respectively. Golan teaches network communication. Mathews teaches network communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both, Golan and Mathews, network capabilities that neither reference possess as noted in the office action. 

14.) Applicant argues with regards to claim 488. 
“Claim 483 recites that "... the message is a broadcast message, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the broadcast message to all devices connected to the first network.". The Action is based on Bhandaru teaching in par. 179 of: "broadcast data traffic". Improper combination:  While  broadcast   is  different  from multicast, still the same rationale of claim 482 is stated. According to Action, the Bhandaru reference is introduced for  "...  including  the   feature   of   standard  based   tunnel communication". However, the claim recites multicast messaging, as even admitted in the Action that is based on Bhandaru teaching in par. 187 of: "multicast traffic destined for a group" (Emphasis added) . Hence, "the feature of standard based tunnel communication" is technically and logically divorced from the recited feature, rendering the combination moot. 
Improper rationale:   While  broadcast   is   different  from multicast, still the same rationale of claim 482 is stated - The rationale for combining with the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission".  First,  the   rationales  are  conclusory  and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "...  obtain  the   capability   to  provide   enhanced   data transmission". Second, these rationales are not relevant to, and technically   divorced  from, the   recited  limitation  or modification involving broadcast traffic. “.

Again, Bhandaru teaches network communication. Furthermore, Bhandaru teaches multicasting in par. 0057 and figure 17a respectively. Golan teaches network communication. Mathews teaches network communication. All three reference(s) are in the same technological endeavors and scope. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both, Golan and Mathews, network capabilities that neither reference possess as noted in the office action.. Also, the examiner further notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

14.) Applicant argues with regards to claim 491. 
“Claim  491 recites that "... the first and second networks use, or are based on, different protocols, and the method further comprising adapting, by the adapter device, between the different protocols.". The Action is based on Bhandaru teaching in claim 1. 
It  is noted that    the  citing  from  the Bhandaru reference  indeed  discloses   two  protocols,  however  these protocols are (i) in different hierarchy; and (ii) are employed in the same network, using encapsulation and de-capsulation. In  contrast, the claim recites different non-related protocols (that may be in the same hierarchy level) over two distinct and separated networks. Further, no adapter device between the two distinct  and  separated networks   is disclosed. Hence, the combination suggested does not disclose the claim.  Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves two protocols over two separate and distinct networks, as even admitted in the Action. Hence, "the feature of standard based  tunnel  communication"  is  technically  and   logically divorced from the recited feature, rendering the combination moot. Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving broadcast traffic. “.
The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Again, Bhandaru teaches network communication. Furthermore, Bhandaru teaches as part of his claim 1 limitation(s) the usage of different protocols. Moreover, Golan teaches network communication and Mathews teaches network communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both, Golan and Mathews, network capabilities that neither reference possess as noted in the office action.

15.) Applicant argues with regards to claim 499. 
“Claim 499 recites that "... the tunnel consists of, uses, is compatible with, or is based on, an Open Systems Interconnection (OSI) Layer-2 tunnel.". The Action is based on Bhandaru paragraph 102. Modifying the Mathews reference system to handle Layer-2 in general, and Layer-2 tunnel in particular, clearly changes its principle of operation, while "If the proposed modification or combination of the prior art would change the principle  of  operation  of  the prior   art  invention being modified,  then  the  teachings  of   the  references  are  not sufficient to render the claims prima facie obvious" [In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)]. Further, such modification   would   clearly   require   reconstruction   and redesigned of the Mathews system, while when a modification - "require a substantial reconstruction and redesign      of the elements shown in [Park] as well as a change in the basic principle under which the [Park] construction was designed to operate." [MPEP 2143.01(VI) (quoting Ratti, 270 F.2d at 813)].  Improper combination:  According   to  Action,  the   Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the   claim involves two protocols over two separate and distinct networks, as even admitted in the Action. Hence, "the feature of standard based  tunnel  communication"  is   technically  and  logically divorced from the recited feature, rendering the combination moot. 
Improper rationale: The   rationale  for  combining with   the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant  to, and technically divorced from, the recited limitation or modification involving Layer-2 tunneling. “.

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 102 layer 2 tunneling. Moreover, Golan teaches tunneling communication and Mathews teaches tunneling communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both, Golan and Mathews, network capabilities that neither reference possess as noted in the office action.

 16.) Applicant argues with regards to claim 500. 
“Claim 500 recites that "... the tunnel consists of, uses, is compatible with, or is based on, a Virtual Local Area Network (VLAN).". The Action is based on Bhandaru paragraph 169 that merely mentions VLAN. It is noted that while the Bhandaru reference mentions VLAN by-passing, it does not disclose any VLAN tunnel as recited, thus no reasonable combination results in the recited VLAN tunnel feature. 
Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves VLAN tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the VLAN tunnel recited, rendering the combination moot.  Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving VLAN tunneling. “.

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 169 VLAN. Moreover, Golan teaches the usage of a LAN and Mathews teaches the usage of LAN. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both, Golan and Mathews, network capabilities that neither reference possess as noted in the office action.

17.) Applicant argues with regards to claim 501. 
“Claim 501 recites that "... the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).". The Action is based on Bhandaru paragraph 0023 that merely mentions 'VPN Concentrator'. It is noted that while the Bhandaru reference mentions 'VPN Concentrator' by-passing, it does not disclose any VPN tunnel as recited, thus no reasonable  combination  results  in  the  recited VPN  tunnel feature.  Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves VPN tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the VPN tunnel recited, rendering the combination moot. Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving VPN tunneling.”. 

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 023 a VPN connector. Moreover, Golan teaches the usage of a VPN and Mathews teaches the usage of VPN. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both, Golan and Mathews, network capabilities that neither reference possess as noted in the office action.

18.) Applicant argues with regards to claim 502. 
“Claim 502 recites that "... the VPN consists of, uses, is  compatible  with,  or   is  based  on,  Frame-Relay  (FR), Asynchronous Transfer Mode (ATM), ITU-T X.25, or Open Systems Interconnection  (OSI) Layer 2 Tunneling Protocol     (L2TP).". Claim 502 depends from claim 501 and provides VPN examples. The Action is based on Bhandaru paragraph 0023 that merely mentions L2TP  encapsulation. It   is noted that while the Bhandaru reference mentions L2TP encapsulation by-passing, it does not disclose  any  L2TP tunnel   as recited, thus no    reasonable combination results in the recited L2TP tunnel feature. 
Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves L2TP tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the L2TP tunnel recited, rendering the combination moot.  Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving L2TP tunneling. “.

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 023 data in L2TP. Moreover, Golan teaches the usage of a tunneling communication and Mathews teaches the usage of tunneling communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.


19.) Applicant argues with regards to claim 503. 
“Claim 503 recites that "... the first network supports, or uses, Multiprotocol Label Switching (MPLS), and wherein the tunnel consists of, uses, is compatible with, or is based on, Label-Switched Path (LSP).". The Action is based on Bhandaru paragraph 103 that merely mentions MPLS. It is noted that while - 29 - the Bhandaru reference mentions MPLS by-passing, it does not disclose  any MPLS tunnel as recited, thus no       reasonable combination results in the recited MPLS tunnel feature. Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves MPLS tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the MPLS tunnel recited, rendering the combination moot.  Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant, and technically   divorced  from, the   recited  limitation  or modification involving MPLS tunneling. 

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 103 MPLS Label-Switch-Path. Moreover, Golan teaches the usage of a switch communication and Mathews teaches the usage of switch communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

18.) Applicant argues with regards to claim 505. 
“Claim 505 recites that "... the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).". The Action is based on Bhandaru paragraph 0023 that merely mentions 'VPN Concentrator'. It is noted that while the Bhandaru reference mentions 'VPN Concentrator' by-passing, it does not disclose any VPN tunnel as recited, thus no reasonable  combination  results  in  the  recited VPN  tunnel feature.  Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves VPN tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the VPN tunnel recited, rendering the combination moot. Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving VPN tunneling. “.

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 101 layer 3. Moreover, Golan teaches the usage of a access point and Mathews teaches the usage of a access point. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

20.) Applicant argues with regards to claim 506. 
“Claim 506 recites that "... the VPN consists of, uses, is  compatible   with,  or   is  based  on,   Generic  Routing Encapsulation (GRE) or Internet Protocol Security    (IPsec).". Claim 506 depends from claim 505 and provides VPN examples. The Action is based on Bhandaru paragraph 0023 that merely mentions utilizing IPSec. It is noted that while the Bhandaru reference mentions utilizing IPSec by-passing, it does not disclose any IPSEec tunnel   as recited, thus no     reasonable  combination results in the recited IPSec tunnel feature. 
 Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves IPSec tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the IPSec tunnel recited, rendering the combination moot. Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving IPSec tunneling.”.
The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 23 IPSec. Moreover, Golan teaches the usage of tunneling communication and Mathews teaches the usage of tunneling communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.
 
21.) Applicant argues with regards to claim 507. 
“Claim 507 recites that "... the tunnel consists of, uses, is compatible with, or is based on, an Open Systems Interconnection (OSI) Layer-4 or above tunnel.". The Action is based on Bhandaru paragraph 0023 / 0275 that merely mentions that "layer operations will be performed". However, the 'layer' mentioned is NOT OSI layer, but the term layer is used as general term, thus not relevant to the claim. Furthermore, the term 'layer' does NOT teach or suggest any Layer-4 as recited in the claim. Modifying the Mathews reference system to handle Layer-4 in general, and Layer-4 tunnel in particular, clearly changes its principle of operation, while "If the proposed - 32 modification or combination of the prior art would change the principle  of  operation  of  the prior   art invention being modified,  then  the  teachings  of  the  references  are  not sufficient to render the claims prima facie obvious" [In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)]. Further, such modification   would   clearly   require   reconstruction  and redesigned of the Mathews system, while when a modification - "require a substantial reconstruction and redesign of the elements shown in [Park] as well as a change in the basic principle under which the [Park] construction was designed to operate." [MPEP 2143.01(VI) (quoting Ratti, 270 F.2d at 813)]. Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves Layer-4 tunneling, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" is technically and logically divorced from the recited feature, rendering the combination moot. 
Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving Layer-4 tunneling.”.

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Bhandaru teaches in par. 275 in MAC layer operations will be performed on the WLAN switch. Moreover, Golan teaches the usage of tunneling communication and Mathews teaches the usage of tunneling communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

22.) Applicant argues with regards to claim 514. 

“Claim 514 recites that "... the multiple nodes are Virtual Local Area Network   (VLAN) capable, and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification  (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device.". The Action is based on Bhandaru paragraph 169 that merely mentions VLAN. It is noted that while the Bhandaru reference mentions VLAN by- passing, it does not disclose any VLAN tunnel as recited, thus no reasonable combination results in the recited VLAN tunnel feature. Improper combination:  According  to   Action,  the  Bhandaru reference  is  introduced  for  "... including  the  feature  of standard  based  tunnel  communication". However,   the  claim involves VLAN tunnel, as even admitted in the Action. Hence, "the feature of standard based tunnel communication" does not teach the VLAN tunnel recited, rendering the combination moot. Improper rationale: The   rationale  for  combining with  the Bhandaru reference is stated as "... to provide comprehensive network communication" and also to "... obtain the capability to provide enhanced data transmission". First, the rationales are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive network communication", and what is 'enhanced' in "... obtain the capability to provide enhanced data transmission". Second, these rationales are not relevant to, and technically divorced from, the recited limitation or modification involving VLAN tunneling. “.

Bhandaru teaches in par. 169 in VLAN and teaches in par. 178 id association. Moreover, Golan teaches the usage of LAN network communication and Mathews teaches the usage of LAN network communication. All three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Bhandaru affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

23.) Applicant argues with regards to claim 515. 
“Claim 515 recites that the method is "... for use with a vehicle, wherein the multiple devices and the first network are in the vehicle.". The Action is based on paragraph 0036 of the Silver reference that merely mentions 'motor vehicle'. It is noted that the Silver reference does NOT disclose any network in the motor vehicle, but rather connection of the motor  vehicle   to  external  network,  hence   no  reasonable combination results in the recited network in a vehicle. Further, the Silver reference refers to the motor vehicle as a client device that connects to external servers. Since the claim recites the first network, that is equated to the network relating to the server or the 'Service Provider Environment 102', hence affectively the Silver reference teaches away from any service or server network in a vehicle as recited in the 
claim. Teaching away: The Mathews reference is directed to a service provider infrastructure, known to be stationary and operated by a service provider, as described in Col. 1, lines 5-12, in Col. 10, lines 12-63, in the Figures, and throughout the disclosure. Hence, the Mathews reference teaches away from locating the service provider infrastructure in a mobile or non-stationary infrastructure such as in a motor vehicle. Improper combination: According to Action, the Silver reference is  introduced  for  "... including  the  feature  of  vehicle communication security". However, the Action cites the mere mentioning of 'motor vehicle' from the Silver reference, and NOT any security in general, and communication security in particular, rendering moot the suggested modification of the Mathews reference. Improper rationale: The rationale for combining with the Silver reference is stated as "... to provide comprehensive message communication" and also to "... obtain the capability to provide enhanced message   transmission". First, the   rationales  are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive message communication", and what is 'enhanced' in "... obtain the capability to provide enhanced message  transmission".  Second,   these  rationales  are  not relevant  to,  and  technically  divorced  from, the   recited limitation or incorporating the system in a motor vehicle. Furthermore, the SAME rationales are used for totally different limitations and totally different modifications throughout the Action. “.

Silver teaches in par. 036 motor vehicle. Additionally, Silver teaches par. 0160 the following: “An onboard telematics control unit (TCU) can also be communicatively coupled with the mobile network 600 using a cellular, WiFi, satellite, light emission or other connection method, and enable in-vehicle mobile devices to be communicatively coupled to the Internet 650 and/or PSTN”. Moreover, Golan teaches message transmission and filtering. The examiner notes that Mathews teaches packet message filtering and control.  Golan tells us in par. 0083 the following: “While the above description contains many specific embodiments of the invention, these should not be construed as limitations on the scope of the invention, but rather as an example of one embodiment thereof.”. Mathews teaches in col. 16 lines 5-10 the following: “One skilled in the relevant art will recognize, however, that the technology may be practiced without one or more of the specific details, or with other methods, components, devices, etc.”. As such both Mathews and Golan tells us that their technologies are scalable to different component (i.e., Vehicle). As such all three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Silver affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

24.) Applicant argues with regards to claim 516. 
“Claim 516 recites that the method is "... the second network is in the vehicle or external to the vehicle.". The Action is based on paragraph 0036 of the Silver reference that merely mentions 'motor vehicle'. It is noted that the Silver reference does NOT disclose any network in the motor vehicle, but rather connection of the motor vehicle to external network, hence no reasonable combination results in the recited network in a vehicle. Further, the Silver reference refers to the motor vehicle as a client device that connects to external servers. Teaching away: The Mathews reference is directed to a service provider infrastructure, known to be stationary and operated by a service provider, as described in Col. 1, lines 5-12, in Col. 10, lines 12-63, in the Figures, and throughout the disclosure. Hence, the Mathews reference teaches away from locating the service provider infrastructure in a mobile or non-stationary infrastructure such as in a motor vehicle. Improper combination: According to Action, the Silver reference is  introduced  for  "... including  the  feature  of  vehicle communication security". However, the Action cites the mere mentioning of 'motor vehicle' from the Silver reference, and NOT any security in general, and communication security in particular, rendering moot the suggested modification of the Mathews reference. Improper rationale: The rationale for combining with the Silver reference is stated as "... to provide comprehensive message communication" and also to "... obtain the capability to provide enhanced message   transmission". First, the   rationales  are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive message communication", and what is 'enhanced' in "... obtain the capability to provide enhanced message  transmission".  Second,   these  rationales  are  not relevant  to,  and  technically  divorced  from, the   recited limitation or incorporating the system in a motor vehicle. Furthermore, the SAME rationales are used for totally different limitations and totally different modifications throughout the Action. Furthermore, claim 516 depends from claim 515, in which the SAME benefits are detail in the Action. Hence, these  benefits   are  ALREADY   available  as  part   of  the modification according to claim 515, and as such redundant and not relevant to this claim 516.  “.
  
Silver teaches in par. 036 motor vehicle. Additionally, Silver teaches par. 0160 the following: “An onboard telematics control unit (TCU) can also be communicatively coupled with the mobile network 600 using a cellular, WiFi, satellite, light emission or other connection method, and enable in-vehicle mobile devices to be communicatively coupled to the Internet 650 and/or PSTN”. Moreover, Golan teaches message transmission and filtering. The examiner notes that Mathews teaches packet message filtering and control.  Golan tells us in par. 0083 the following: “While the above description contains many specific embodiments of the invention, these should not be construed as limitations on the scope of the invention, but rather as an example of one embodiment thereof.”. Mathews teaches in col. 16 lines 5-10 the following: “One skilled in the relevant art will recognize, however, that the technology may be practiced without one or more of the specific details, or with other methods, components, devices, etc.”. As such both Mathews and Golan tells us that their technologies are scalable to different component (i.e., Vehicle). As such all three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews network capability that Mathews is limited in and Silver affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

25.) Applicant argues with regards to claim 517. 
“Claim 517 recites that the method is "... the vehicle is a ground vehicle adapted to travel on land.". The Action is based on paragraph 0036 of the Silver reference that merely may mention 'motor vehicle to drive on land'. Improper combination: According to Action, the Silver reference is  introduced  for  "... including  the  feature  of  vehicle communication security". However, the Action cites the mere mentioning of 'motor vehicle to drive on land' from the Silver reference, and NOT any security in general, and communication security   in  particular,   rendering   moot   the  suggested modification of the Mathews reference. Improper rationale: The rationale for combining with the Silver reference is stated as "... to provide comprehensive message communication" and also to "... obtain the capability to provide enhanced message   transmission". First, the   rationales  are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive message communication", and what is 'enhanced' in "... obtain the capability to provide enhanced message  transmission".  Second,   these  rationales  are  not relevant  to,  and  technically  divorced  from, the   recited limitation or incorporating the system in a motor vehicle on land. Furthermore, the SAME rationales are used for totally  different  limitations  and   totally  different  modifications throughout the Action. Furthermore, claim 517 depends from claim 515, in which the SAME benefits are detailed in the Action. Hence, these  benefits   are  ALREADY   available  as   part  of   the modification according to claim 515, and as such redundant and not relevant to this claim 517. “.

Silver teaches in par. 036 motor vehicle. Additionally, Silver teaches par. 0160 the following: “An onboard telematics control unit (TCU) can also be communicatively coupled with the mobile network 600 using a cellular, WiFi, satellite, light emission or other connection method, and enable in-vehicle mobile devices to be communicatively coupled to the Internet 650 and/or PSTN”. Moreover, Golan teaches message transmission and filtering. The examiner notes that Mathews teaches packet message filtering, transmission and control.  Golan tells us in par. 0083 the following: “While the above description contains many specific embodiments of the invention, these should not be construed as limitations on the scope of the invention, but rather as an example of one embodiment thereof.”. Mathews teaches in col. 16 lines 5-10 the following: “One skilled in the relevant art will recognize, however, that the technology may be practiced without one or more of the specific details, or with other methods, components, devices, etc.”. As such both Mathews and Golan tells us that their technologies are scalable to different component (i.e., Vehicle). As such all three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews capability that Mathews is limited in and Silver affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

26.) Applicant argues with regards to claims 522 and 523. 
“Claim 522 recites that the method is "... the vehicle is a buoyant or submerged watercraft adapted to travel on or in water.". The Action is based on paragraph 0036 of the Silver reference that merely mentions 'boat'. It is noted that the Silver reference does NOT disclose any network in a boat, but rather connection of the boat to external network, hence no reasonable combination results in the recited network in a vehicle. Further, the Silver reference refers to the boat as a client device that connects to external servers. Since the claim recites the first network, that is equated to the network relating to the server or the 'Service Provider Environment 102', hence affectively the Silver reference teaches away from any service or server network in a boat as recited in the claim. Teaching away: The Mathews reference is directed to a service provider infrastructure, known to be stationary and operated by a service provider, as described in Col. 1, lines 5-12, in Col. 10, lines 12-63, in the Figures, and throughout the disclosure. Hence, the Mathews reference teaches away from locating the  
service provider infrastructure in a mobile or non-stationary infrastructure such as in a boat. 
Improper combination: According to Action, the Silver reference is  introduced  for  "... including  the  feature  of  vehicle communication security". However, the Action cites the mere mentioning of 'boat' from the Silver reference, and NOT any security in general, and communication security in particular, rendering moot   the  suggested modification  of the Mathews reference. Improper rationale: The rationale for combining with the Silver reference is stated as "... to provide comprehensive message communication" and also to "... obtain the capability to provide enhanced message   transmission". First, the   rationales  are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive message communication", and what is 'enhanced' in "... obtain the capability to provide enhanced message  transmission".  Second,   these  rationales  are  not relevant  to,  and  technically  divorced  from, the   recited limitation or incorporating the system in a boat. Furthermore, the SAME rationales are used for totally different limitations and totally different modifications throughout the Action. “.

The examiner notes that applicant’s usage of the alternative language, “or”, places the above claim in alternative form.

Silver teaches in par. 036 the following: “A motor vehicle may be referred to synonymously with transport vehicle or transport means, such as an automobile, motorcycle, truck, bus, boat, train, aircraft, all-terrain vehicle (ATV), etc”.  Additionally, Silver teaches par. 0160 the following: “An onboard telematics control unit (TCU) can also be communicatively coupled with the mobile network 600 using a cellular, WiFi, satellite, light emission or other connection method, and enable in-vehicle mobile devices to be communicatively coupled to the Internet 650 and/or PSTN”. Moreover, Golan teaches message transmission and filtering. The examiner notes that Mathews teaches packet message filtering and control.  Golan tells us in par. 0083 the following: “While the above description contains many specific embodiments of the invention, these should not be construed as limitations on the scope of the invention, but rather as an example of one embodiment thereof.”. Mathews teaches in col. 16 lines 5-10 the following: “One skilled in the relevant art will recognize, however, that the technology may be practiced without one or more of the specific details, or with other methods, components, devices, etc.”. As such both Mathews and Golan tells us that their technologies are scalable to different component (i.e., Vehicle). As such all three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews capability that Mathews is limited in and Silver affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.

27.) Applicant argues with regards to claims 524-526. 
“Claim 524 recites that the method is "... the vehicle is an aircraft adapted to fly in air.". The Action is based on paragraph 0036 of the Silver reference that merely mentions 'aircraft'. It is noted that the Silver reference does NOT disclose any network in a boat, but rather connection of the boat to external network, hence no reasonable combination - 40 - 
results in the recited network in a aircraft. Further, the Silver reference refers to the boat as a client device that connects to external servers. Since the claim recites the first network, that is equated to the network relating to the server or the 'Service Provider Environment 102', hence affectively the Silver reference teaches away from any service or server network in an aircraft as recited in the claim. Teaching away: The Mathews reference is directed to a service provider infrastructure, known to be stationary and operated by a service provider, as described in Col. 1, lines 5-12, in Col. 10, lines 12-63, in the Figures, and throughout the disclosure. Hence, the Mathews reference teaches away from locating the service provider infrastructure in a mobile or non-stationary infrastructure such as in an aircraft.  Improper combination: According to Action, the Silver reference is  introduced  for  "... including  the  feature  of  vehicle communication security". However, the Action cites the mere mentioning of 'aircraft' from the Silver reference, and NOT any security in general, and communication security in particular, rendering moot   the  suggested modification  of the Mathews reference. 
Improper rationale: The rationale for combining with the Silver reference is stated as "... to provide comprehensive message communication" and also to "... obtain the capability to provide enhanced message   transmission". First, the   rationales  are conclusory and unclear. It is unclear what is 'comprehensive' in "... to provide comprehensive message communication", and what is 'enhanced' in "... obtain the capability to provide enhanced message  transmission".  Second,   these  rationales  are  not relevant  to,  and  technically  divorced  from, the   recited  
limitation  or   incorporating  the  system   in  a   aircraft. Furthermore, the SAME rationales are used for totally different limitations and totally different modifications throughout the Action. “.
 
  Silver teaches in par. 036 the following: “A motor vehicle may be referred to synonymously with transport vehicle or transport means, such as an automobile, motorcycle, truck, bus, boat, train, aircraft, all-terrain vehicle (ATV), etc”.  Additionally, Silver teaches par. 0160 the following: “An onboard telematics control unit (TCU) can also be communicatively coupled with the mobile network 600 using a cellular, WiFi, satellite, light emission or other connection method, and enable in-vehicle mobile devices to be communicatively coupled to the Internet 650 and/or PSTN”. Moreover, Golan teaches message transmission and filtering. The examiner notes that Mathews teaches packet message filtering and control.  Golan tells us in par. 0083 the following: “While the above description contains many specific embodiments of the invention, these should not be construed as limitations on the scope of the invention, but rather as an example of one embodiment thereof.”. Mathews teaches in col. 16 lines 5-10 the following: “One skilled in the relevant art will recognize, however, that the technology may be practiced without one or more of the specific details, or with other methods, components, devices, etc.”. As such both Mathews and Golan tells us that their technologies are scalable to different component (i.e., Vehicle). As such all three reference(s) are in the same technological endeavors and scope. As such the examiner contends that the teachings of Golan affords Mathews capability that Mathews is limited in and Silver affords both Golan and Mathews network capabilities that neither reference possess as noted in the office action.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 481, 484-490, 492-498 and 508-513 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US Patent No. 10,547,590 and Mathews hereinafter) in view of Golan et al. (US Patent Publication No. 2009/0307320 and Golan hereinafter).

1-480. (Cancelled).

As to claim 481, Mathews teaches a method for protecting a first network that interconnect multiple devices and a first analyzer device, for use with a second network that is coupled to the first network via an adapter device, the method comprising: 
receiving, by the adapter device, a message from the second network addressed to a first device in the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.); 
sending, by the adapter device, the message, or a part thereof, to the analyzer device via a tunnel over the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.  …Teaches in col. 6 lines 60-67 the following: “network packets or network messages”.); 
receiving, by the analyzer device, the message, or the part thereof (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device. This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers.”.); 
determining, by the analyzer device, if the message, or the part thereof, satisfies a criterion (i.e., …teaches in col. 6 lines 60-67 and col. 7, lines 1-10 the following: “predetermined sources or destinations associated with the network packets or network messages may be blocked. An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”). 

Mathew does not expressly teach:
sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network; 
and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion.
In this instance the examiner notes the teachings of prior art reference Golan. 
With regards to applicant’s claim limitation element of, “sending, in response to the determining that the message or the part thereof is not satisfying the criterion, the message or the part thereof by the analyzer device to the first device over the first network”, Golan teaches in par. the following: “A number of systems attempt to filter undesired messages using complex filtering algorithms that inspect the content of the message. Other systems attempt to filter messages using more straightforward approaches such as requesting that unknown senders provide an acknowledgement prior to the message being forwarded. Such systems are commonly known as challenge response systems. A challenge response system typically maintains a whitelist of authorized senders and often contains a blacklist of senders that are not authorized to send mail. When a message is received from someone who is neither on the whitelist or the blacklist, then a challenge message is sent out that requires a response within a predetermined period of time for the message to be released to the intended recipient. If a response is received, the message is released to the recipient and the sender is added to the recipient's whitelist.”. 
	With regards to applicant’s claim limitation element of, “and acting, by the analyzer device, in response to the determining that the message or the part thereof is satisfying the criterion”, teaches in par. 0054 the following: “a message automatically passes the silverlist filter when the sender address is listed as a contact of any user of the recipient's mail server.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew with the teachings of Golan by including the feature of adaptive message filtering. Utilizing adaptive message filtering as taught by Golan above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Mathew's system will obtain the capability to provide enhanced message transmission. 

As to claim 484, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the adapter device and the first device are the same device (i.e., …Mathew illustrates in figure 2B adapter and first device as the same device. ).

As to claim 485, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, further comprising blocking, in response to the message satisfying the criterion, the message from being sent over the first network (i.e., …teaches in col. 6 lines 60-67 and col. 7, lines 1-10 the following: “predetermined sources or destinations associated with the network packets or network messages may be blocked. An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”.).

As to claim 486, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the message comprises one or more frames or packets (i.e., ..teaches in col. 6 lines 60-67 the following: “network packets or network messages may be blocked. An example of additional filtering may be deep packet inspection which examines the data (and possibly the header)”.).

As to claim 487, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 486, wherein the message comprises one or more Ethernet frames one or more Internet Protocol (IP) packets, or a (TCP) stream (i.e. …teaches in col. 6 lines 40-50 the following: “sending network packets using TCP/IP (transmission control protocol/internet protocol) or other packet protocols) from the client 110”.).

As to claim 488, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 486, wherein the message comprises one or more multicast or broadcast frames or packets (i.e., ..teaches in col. 6 lines 60-67 the following: “network packets…).

As to claim 489, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a non-transitory computer readable media having computer executable instructions stored thereon, wherein the instructions include the method according to claim 481 (i.e., …teaches in col. 11 lines 50-60 the following: “the instructions are included on at least one non-transitory machine-readable storage medium”.).

As to claim 490, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the first and second networks use, or are based on, the same protocol (i.e. …teaches in col. 6 lines 40-50 the following: “sending network packets using TCP/IP (transmission control protocol/internet protocol) or other packet protocols) from the client 110”.).

As to claim 492, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the first network topology is based on, or uses, a point-to-point, bus, star, ring or circular, mesh, tree, hybrid, or daisy chain topology (i.e. ….figure 4 of Mathew illustrates network topology).

As to claim 493, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 492, wherein the second network topology is identical to the first network topology (i.e. ….figure 4 of Mathew illustrates network topology).

As to claim 494, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 492, wherein the second network topology is different from the first network topology (i.e. ….figure 4 of Mathew illustrates network topology).

As to claim 495, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the criterion comprises detecting a malware or a malware activity (i.e., …teaches in col. 3 lines 10-15 the following: “This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers”.), wherein the malware consists of, includes, or is based on, a computer virus, spyware, DoS (Denial of Service), rootkit, ransomware, adware, backdoor, Trojan horse, or a destructive malware (i.e., …teaches in col. 3 lines 10-15 the following: “This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers”.).

As to claim 496, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, for use with an enclosed environment, wherein the first network is within the enclosed environment (See figure 1 of Mathew), and wherein the second network is at least in part external to the enclosed environment (See figure 1 of Mathew).

As to claim 497, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 496, wherein the enclosed environment consists of, or comprises, a building, an apartment, a floor in a building, a room in a building, or a vehicle (i.e., …teaches in col. 11 lines 50-60 the following: “physical server”. The examiner notes that physical server will be in a building. ).

As to claim 498, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, for use with a third network that is coupled to the first network via an additional adapter device, the method further comprising: 
receiving, by the additional adapter device, an additional message from the third network destined to a second device in the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.); 
sending, by the additional adapter device, the additional message, or a part thereof, to the analyzer device via an additional tunnel over the first network (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may copy the packet into memory, and then send the packet out to the network for receipt by a recipient client. The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device”.); 
receiving, by the analyzer device, the additional message, or the part thereof (i.e. …teaches in col. 3 lines 5-15 the following: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device. This configuration may also be used for port mirroring, promiscuous mode, checking for packet misrouting, testing for malware using a separate analyzer, or intrusion detection analyzers.”.); 
determining, by the analyzer device, if the additional message, or the part thereof, satisfies the criterion (i.e., …teaches in col. 6 lines 60-67 and col. 7, lines 1-10 the following: “predetermined sources or destinations associated with the network packets or network messages may be blocked. An example of additional filtering may be deep packet inspection which examines the data (and possibly the header) of a packet in the proxy function 104, searching for protocol non-compliance, viruses, spam, intrusions, or defined criteria to decide whether to allow the network packet to pass, whether to block the packet, or if the network packet needs to be routed to a different destination. In another example, if applications or functions were leaking out credit card information or cryptography certificates, then such network packets can be blocked.”.). 

Mathew does not expressly teach:
sending, in response to the determining that the additional message or the part thereof is not satisfying the criterion, the additional message or the part thereof by the analyzer device to the second device over the first network; 
and acting, in response to the determining that the additional message or the part thereof is satisfying the criterion, by the analyzer device.
In this instance the examiner notes the teachings of prior art reference Golan. 
With regards to applicant’s claim limitation element of, “sending, in response to the determining that the additional message or the part thereof is not satisfying the criterion, the additional message or the part thereof by the analyzer device to the second device over the first network”, Golan teaches in par. the following: “A number of systems attempt to filter undesired messages using complex filtering algorithms that inspect the content of the message. Other systems attempt to filter messages using more straightforward approaches such as requesting that unknown senders provide an acknowledgement prior to the message being forwarded. Such systems are commonly known as challenge response systems. A challenge response system typically maintains a whitelist of authorized senders and often contains a blacklist of senders that are not authorized to send mail. When a message is received from someone who is neither on the whitelist or the blacklist, then a challenge message is sent out that requires a response within a predetermined period of time for the message to be released to the intended recipient. If a response is received, the message is released to the recipient and the sender is added to the recipient's whitelist.”. 
	With regards to applicant’s claim limitation element of, “and acting, in response to the determining that the additional message or the part thereof is satisfying the criterion, by the analyzer device”, teaches in par. 0054 the following: “a message automatically passes the silverlist filter when the sender address is listed as a contact of any user of the recipient's mail server.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew with the teachings of Golan by including the feature of adaptive message filtering. Utilizing adaptive message filtering as taught by Golan above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Mathew's system will obtain the capability to provide enhanced message transmission. 

As to claim 508, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 481, wherein the tunnel is implemented by the at least part of the forwarding rules in at least part of the multiple nodes (i.e. …teaches in col. 5 lines 25-35 the following: “the network packet may be sent to the destination function 108 along with parameters for the destination function 108 and a socket for tunneling traffic back to the proxy function 104.”.).

Mathew does not expressly teach:
wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device, 
and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port.
In this instance the examiner notes the teachings of prior art reference Golan. 
With regards to applicant’s claim limitation element of, “wherein the first network consists of, comprises, or is based on, multiple nodes that comprise multiple ports for connecting to at least one of the multiple devices, to the analyzer device, or to the adapter device”, Golan teaches illustrates in figure 1 multiple ports configuration.	
With regards to applicant’s claim limitation element of, “and wherein each one of the multiple nodes stores a collection of forwarding rules associated an output port for forwarding for each received messages or for each received port”, Golan illustrates in figure 1 that the firewalls in conjunction with the gum devices will be configured to route messages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew with the teachings of Golan by including the feature of adaptive message filtering. Utilizing adaptive message filtering as taught by Golan above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Mathew's system will obtain the capability to provide enhanced message transmission. 

As to claim 509, the system of Mathew and Golan as applied to claim 481  above teaches message transmission, specifically Mathew teaches a method according to claim 508, further comprising implementing the tunnel by setting forwarding rules in one or more of the nodes (i.e. …teaches in col. 6 lines 15-20 the following: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device.”.), or wherein the sending of the message or path thereof by the analyzer device to the first device is implemented by setting forwarding rules in one or more of the nodes (i.e. …teaches in col. 6 lines 15-20 the following: “The proxy function may send that copied packet through another tunnel to the packet receiver such as a security or performance analysis device.”.).

As to claim 510, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 508, further comprising receiving, by at least one of the multiple node, the forwarding rules (i.e. …teaches in col. 7 lines 15-20 the following: “dynamic rules stored by the proxy management service 118”).

As to claim 511, the system of Mathew and Golan as applied to claim 510 above teaches message transmission, specifically Mathew teaches a method according to claim 510, wherein the forwarding rules are received from the analyzer device (i.e. …teaches in col. 12 lines 20-30 the following: “… the parameters sent to the destination function may be a second set of parameters that are different from the parameters received by the proxy function.”).

As to claim 512, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 511, wherein the forwarding rules are received from the analyzer device over the first network (i.e. …teaches in col. 12 lines 20-30 the following: “Another operation may be to launch the destination function with the network packet and the parameters from the network communication. Alternatively, the parameters sent to the destination function may be a second set of parameters that are different from the parameters received by the proxy function.”).

As to claim 513, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, specifically Mathew teaches a method according to claim 511, wherein the forwarding rules are received from the analyzer device over a network that is other than the first network (i.e. …teaches in col. 12 lines 20-30 the following: “Alternatively, the parameters sent to the destination function may be a second set of parameters that are different from the parameters received by the proxy function. For example, the second set of parameters may be greater or smaller in number than the parameters received from the proxy function or the values may have changed (e.g., a modified GUID acting a source identifier, a hop counter may be increased, values may be transformed, etc.).”).

Claims 482, 483, 491, 499-507 and 514 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Golan as applied to claim 481 above and further in view of Bhandaru et al. (US Patent Publication No. 2005/0223111 and Bhandaru hereinafter).

As to claim 482, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however the system of Mathew and Golan do not expressly teach a method according to claim 481, wherein the message is a multicast message associated with a plurality of devices connected over the first network, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
With regards to applicant’s claim limitation element of, “the message is a multicast message associated with a plurality of devices connected over the first network”, Bhandaru teaches in par. 187 the following: “multicast traffic destined for a group”. 
With regards to applicant’s claim limitation element of, “and wherein the sending of the message or the part thereof by the analyzer device comprises sending the multicast message to the plurality of devices over the first network”, Bhandaru teaches in par. 187 the following: “multicast traffic destined for a group”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 483, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however the system of Mathew and Golan do not teach a method according to claim 481, wherein the message is a broadcast message, and wherein the sending of the message or the part thereof by the analyzer device comprises sending the broadcast message to all devices connected to the first network.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
With regards to applicant’s claim limitation element of, “wherein the message is a broadcast message”, Bhandaru teaches in par. 179 the following: “broadcast data traffic”. 
With regards to applicant’s claim limitation element of, “and wherein the sending of the message or the part thereof by the analyzer device comprises sending the broadcast message to all devices connected to the first network.” Bhandaru teaches in par. 179 the following: “broadcast data traffic”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 491, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the first and second networks use, or are based on, different protocols, and the method further comprising adapting, by the adapter device, between the different protocols.
In this instance the examiner notes the teachings of prior art reference Bhandaru.
Bhandaru teaches as part of his claim 1, limitation(s) the following: “generating a set of encapsulated packets, generating the set of encapsulated packets further including encapsulating, within a first protocol, data packets originating with the user, wherein the user-originated data packets are encoded in a second protocol, and the second protocol is below the first protocol in a hierarchy of protocols; transmitting the encapsulated packets to the enterprise network over the wide-area network; receiving the encapsulated packets at the enterprise network; un-encapsulating the encapsulated packets to retrieve the user-originated data packets encoded in the second protocol; forwarding the user-originated data packets across the enterprise network via the second protocol”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 499, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-2 tunnel.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 102 the following: “a tunnel is created between the AP (103) and Wireless Controller (105) over a Layer2/Layer3”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 500, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Local Area Network (VLAN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
Bhandaru teaches in par. 169 the following: “Virtual LAN ( VLAN)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 501, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “VPN concentrator”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 502, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 501, wherein the VPN consists of, uses, is compatible with, or is based on, Frame-Relay (FR), (ATM), ITU-T X.25, or nnection (OSI) Layer 2 Tunneling Protocol (L2TP).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “the encapsulation of data in L2TP”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 503, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 499, wherein the first network supports, or uses, Multiprotocol Label Switching (MPLS), and wherein the tunnel consists of, uses, is compatible with, or is based on, Label-Switched Path (LSP).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 103 the following: “MPLS Label-Switched-Path ( LSP)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 504, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-3 tunnel.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 101 the following: “The tunnel is between the lightweight access point AP and the WLAN switch ( Layer2/Layer3)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 505, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 504, wherein the tunnel consists of, uses, is compatible with, or is based on, a Virtual Private Network (VPN).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “VPN concentrator”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 506, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 505, wherein the VPN consists of, uses, is compatible with, or is based on, (GRE) or Internet Protocol Security (IPsec).
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “utilize IPSec”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 507, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, wherein the tunnel consists of, uses, is compatible with, or is based on, an (OSI) Layer-4 or above tunnel
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
	Bhandaru teaches in par. 0023 the following: “teaches in par. 275 the following: “layer operations will be performed”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

As to claim 514, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 508, wherein the multiple nodes are Virtual Local Area Network (VLAN) capable, and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device.
In this instance the examiner notes the teachings of prior art reference Bhandaru. 
With regards to applicant’s claim limitation element of, “wherein the multiple nodes are Virtual Local Area Network (VLAN) capable”, Bhandaru teaches in par. 169 the following: “Virtual LAN ( VLAN)”.
With regards to applicant’s claim limitation element of, “and wherein the tunnel is implemented by forming a first VLAN using a first VLAN identification (VID) to the messages from the adapter device to the analyzer device, and associating the first VID with the adapter device and the analyzer device”, teaches in par. 178 the following: “multiple VLANs over the air for associations via a single (potentially virtual) AP (with a unique BSSID)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Bhandaru by including the feature of standard based tunnel communication. Utilizing standard based tunnel communication as taught by Bhandaru above allows a system to provide comprehensive network communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced data transmission. 

Claims 515-530 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Golan as applied to claim 481 above and further in view of Silver (US Patent Publication No. 2019/0082377).
 
As to claim 515, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 481, for use with a vehicle, wherein the multiple devices and the first network are in the vehicle.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 516, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the second network is in the vehicle or external to the vehicle.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 517, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is a ground vehicle adapted to travel on land.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a motor vehicle to drive on land.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 518, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 517, wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 a train.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 519, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 517, wherein the ground vehicle consists of, or comprises, is an autonomous car.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 127 the following: “shared vehicle network information can be used by autonomous and semi -autonomous vehicles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 520, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 519, wherein the autonomous car is according to levels 0, 1, or 2 of the Society of Automotive Engineers (SAE) J3016 standard.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 146 the following: “SAE J3016 specification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of SAE J3016 specification. Utilizing SAE J3016 specification as taught by Silver above allows a system to provide comprehensive standard practices and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced vehicle communication. 

As to claim 521, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 519, wherein the autonomous car is according to levels 3, 4, or 5 of the Society of Automotive Engineers (SAE) J3016 standard.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 146 the following: “SAE J3016 specification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of SAE J3016 specification. Utilizing SAE J3016 specification as taught by Silver above allows a system to provide comprehensive standard practices and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced vehicle communication. 

As to claim 522, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is a buoyant or submerged watercraft adapted to travel on or in water.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “boat”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 523, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 522, wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “boat”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 524, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle is an aircraft adapted to fly in air.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “aircraft”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 525, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 524, wherein the aircraft is a fixed wing or a rotorcraft aircraft.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0036 the following: “aircraft”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 526, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 524, wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 127 the following: “shared vehicle network information can be used by autonomous and semi -autonomous vehicles”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 527, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the adapter device or the analyzer device is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0052 the following: “The RDSS may be built into automobiles by manufacturers…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 528, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 515, wherein the vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0146 the following: “driver assistance…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 529 the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 528, wherein the first network, one of the multiple devices, the adapter device, or the analyzer device, is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver teaches in par. 0052 the following: “The RDSS may be built into automobiles by manufacturers…”. Silver further teaches in par. 0146 the following: “driver assistance…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 

As to claim 530, the system of Mathew and Golan as applied to claim 481 above teaches message transmission, however neither reference teaches a method according to claim 528, wherein the ADAS functionality, system, or scheme is selected from a group consisting of Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to-date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system, Pre-crash system, Collision Imminent Braking (CIB), Cooperative Adaptive Cruise Control (CACC), Crosswind stabilization, Driver drowsiness detection, Driver Monitoring Systems (DMS), Do-Not-Pass Warning (DNPW), Electric vehicle warning sounds used in hybrids and plug-in electric vehicles, Emergency driver assistant, Emergency Electronic Brake Light (EEBL), Forward Collision Warning (FCW), Heads-Up Display (HUD), Intersection assistant, Hill descent control, Intelligent speed adaptation or Intelligent Speed Advice (ISA), Intelligent Speed Adaptation (ISA), Intersection Movement Assist (IMA), Lane Keeping Assist (LKA), Lane Departure Warning (LDW) (a.k.a. Line Change Warning - LCW), Lane change assistance, Left Turn Assist (LTA), Night Vision System (NVS), Parking Assistance (PA), Pedestrian Detection System (PDS), Pedestrian protection system, Pedestrian Detection (PED), Road Sign Recognition (RSR), Surround View Cameras (SVC), Traffic sign recognition, Traffic jam assist, Turning assistant, Vehicular communication systems, Autonomous Emergency Braking (AEB), Adaptive Front Lights (AFL), and Wrong-way driving warning.
In this instance the examiner notes the teachings of prior art reference Silver. 
Silver further teaches in par. 0146 the following: “adaptive cruise control…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathew and Golan with the teachings of Silver by including the feature of vehicle communication security. Utilizing vehicle communication security as taught by Silver above allows a system to provide comprehensive message communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Mathew and Golan will obtain the capability to provide enhanced message transmission. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497